Per Curiam.
Respondent was admitted to practice by this Court in 1982. She maintained an office for the practice of law in the Town of Liberty, Sullivan County, and is currently suspended (Matter of Ireland, 306 AD2d 621 [2003], lv dismissed 100 NY2d 639 [2003]).
Petitioner moves to confirm a Referee’s report which sustained six charges of professional misconduct against respondent as set forth in a petition of charges. Respondent cross-moves to reject the report, arguing, among other things, that she was denied due process during the hearing. We find no merit to such argument.
*809Respondent is guilty of a very serious pattern of professional misconduct in violation of the attorney disciplinary rules (see 22 NYCRR part 1200). She asserted legal positions merely to harass or maliciously injure three former clients (see Code of Professional Responsibility DR 1-102 [a] [5]; DR 7-102 [a] [1] [22 NYCRR 1200.3 (a) (5); 1200.33 (a) (1)]), improperly filed a lien on the residence of a former client (see DR 1-102 [a] [5] [22 NYCRR 1200.3 (a) (5)]; 22 NYCRR 1400.5), advanced unreasonable objectives on behalf of a client merely to generate legal fees (see DR 5-101, DR 7-101 [22 NYCRR 1200.20, 1200.32]), and failed to cooperate with petitioner (see DR 1-102 [a] [5] [22 NYCRR 1200.3 (a) (5)]).
Respondent’s current six-month suspension from practice was imposed for similar misconduct. She knowingly advanced claims unwarranted under existing law and asserted legal positions merely to harass or maliciously injure several attorney defendants (Matter of Ireland, supra). She has also received a letter of caution and two letters of admonition from petitioner for past misconduct.
In order to protect the public, deter similar misconduct and preserve the reputation of the bar, we conclude that respondent should be disbarred.
Crew III, J.P, Spain, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that petitioner’s motion to confirm the Referee’s report is granted and respondent’s cross motion to reject the report is denied; and it is further ordered that respondent is found guilty of the professional misconduct charged and specified in the petition; and it is further ordered that respondent is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to continue to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; she is forbidden to appear as attorney and counselor-at-law before any court, judge, justice, board, commission or other public authority or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).